DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 23 March 2021 has been entered. 

Remarks
This action is in response to the applicant’s RCE filed 23 March 2021, which is in response to the USPTO office action mailed 30 September 2020. Claims 1, 5-8 and 12-14 are amended. Claims 2 and 9 are cancelled. Claims 1, 3-8 and 10-14 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejections of claims 1, 3-8 and 10-14, the applicant’s arguments have been fully considered but have not been deemed persuasive.
The applicant argues that “Saito, like the other prior art of record, does not teach or fairly suggest reproducing, after an interruption, content that was recorded before the interruption. More specifically, Saito does not teach or fairly suggest, "before the beginning of the interruption and continuing until the beginning of the interruption, continuously recording in a ring buffer a quantity of 
The applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
However, to address the applicant’s argument and further clarify the rejection, Saito teaches a ring buffer in [Fig. 2]. With respect to the ring buffer, Saito teaches “write position WP shown in FIG. 2 indicates a present recording position in the ring buffer area and a read position RP indicates a present reproducing position in the area. As indicated by blank arrows in the diagram, the WP and RP are independently and gradually moved from the head position to the last position of the ring buffer area. When they reach the last position, they return to the head position and move again toward the last position. That is, in the ring buffer area, the recording and reproduction of information are continuously and circulatively executed from the head position to the last position of the area” in [0021]. 
As noted in the previous rejection, Satio also teaches “When continuously and successively recording each program broadcasted by the desired channel, the user presses the continuous record button SR on the operating apparatus 20… In response to the continuous recording command signal, the system control circuit 10 supplies a ring buffer recording command signal to the HDD 12. In response to the ring buffer recording command signal, the HDD 12 records the MPEG signal M1 (or M2) obtained by 
Finally, Saito teaches “during the reproduction of the program A, even if the reproducing operation of the program A is interrupted and the operation is shifted to the reproduction of another program B, the reproduction of the program A can be started from the reproduction interrupted position after that in response to a reproduction start command to the program A” in [0055]. Therefore, the examiner interprets that reproducing a program from a reproduction interrupted position based on the program being recorded in a ring buffer as disclosed by Saito reasonably reads on the claims as currently drafted. Accordingly, the applicant’s argument is not persuasive. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al., US 20070178828 A1 (hereinafter “Patel” – as cited in the IDS filed 30 November 2018) in view of Saito et al., US 20020109930 A1 (hereinafter “Saito”).

Claim 1: Patel method for continuing an ongoing reproduction of audio content and video content from a first source after a temporary interruption to or overlay on the ongoing reproduction, comprising:
(Patel, [0026] note from time-to-time, a user may want to use the cellular telephone 14 as a telephonic communication device when a radio or television program, which the user wants to listen to or watch, is being broadcast, [0028] note record at least a part of the received broadcast program signal in response to a trigger event);
- when the first source provides at least one of audio content and video content received and reproduced substantially in real time (Patel, [0027] note broadcast receiver arrangement 34 is configured for receiving a broadcast from one of an analog radio broadcast, a digital radio broadcast, an analog television broadcast, a digital television broadcast, an analog movie broadcast and a digital movie broadcast):
- detecting whether the at least one of audio content and video content substantially contains speech information at least from the first time onward (Patel, [0031] note detecting module 40 includes a speech recognition module 52 for recognizing the presence of the at least one word in the broadcast program),
- recording the received at least one of audio content and video content at least from the first time onward when the at least one of audio content and video content substantially contains speech content (Patel, [0028] note a recording module 36 to record at least a part of the received broadcast program signal in response to a trigger event, and a recording activating module 38 for activating the recording module 36 in response to the trigger event to record a predetermined broadcast program),
- detecting the end of the interruption or overlay; and - reproducing the audio content and video content from the first source or the recording at a point consistent with the first time (Patel, [0030] note a playback pause button 46 to pause and then playback the broadcast program in response to reception and termination of a telephone call respectively, is provided for the cellular telephone 14, [0081] note a user would wish temporarily to interrupt the radio or television program which is being reproduced on the cellular telephone 14, and to resume reproduction thereof later, without missing the portion of the radio or telephone program which was broadcast during the interruption), and 
Patel does not explicitly teach - before the beginning of the interruption and continuing until the beginning of the interruption, continuously recording in a ring buffer a quantity of signals from the first source that is consistent with a first reproduction duration, and wherein said signals recorded in the ring buffer are placed at the front of the recording, and wherein reproduction of the recording after the end of the interruption or overlay begins with the content of the ring buffer, such that the at least one of audio content and video content received from the first source before the beginning of the interruption and continuing until the beginning of the interruption is reproduced after the end of the interruption.
However, Saito teaches - before the beginning of the interruption and continuing until the beginning of the interruption, continuously recording in a ring buffer a quantity of signals from the first source that is consistent with a first reproduction duration (Saito, [Fig. 1], [Fig. 2], [0037] note When continuously and successively recording each program broadcasted by the desired channel, the user presses the continuous record button SR on the operating apparatus 20… In response to the continuous recording command signal, the system control circuit 10 supplies a ring buffer recording command signal to the HDD 12. In response to the ring buffer recording command signal, the HDD 12 records the MPEG signal M1 (or M2) obtained by receiving and demodulating by the tuner 11 into the ring buffer area on the hard disk 120 as shown in FIG. 2), and 
wherein said signals recorded in the ring buffer are placed at the front of the recording, and wherein reproduction of the recording after the end of the interruption or overlay begins with the content of the ring buffer such that the at least one of audio content and video content received from (Saito, [0055] note during the reproduction of the program A, even if the reproducing operation of the program A is interrupted and the operation is shifted to the reproduction of another program B, the reproduction of the program A can be started from the reproduction interrupted position after that in response to a reproduction start command to the program A, [0021] note In the ring buffer area, the HDD 12 records and reproduces the MPEG signal in a format as shown in FIG. 2. A write position WP shown in FIG. 2 indicates a present recording position in the ring buffer area and a read position RP indicates a present reproducing position in the area. As indicated by blank arrows in the diagram, the WP and RP are independently and gradually moved from the head position to the last position of the ring buffer area).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the broadcast reproduction of Patel with the ring buffer of Saito according to known methods (i.e. continuously and successively recording each program broadcasted by a desired channel in a ring buffer). Motivation for doing so is that this provides an apparatus for recording and reproducing information, in which the reproducing operation can be restarted without the need of troublesome operations from a position where reproduction was interrupted (Saito, [0006]).

Claim 8: Patel teaches an apparatus for continuing an ongoing reproduction of at least one of audio and video content from a first source after a temporary interruption to, or overlay on, the ongoing reproduction, comprising:
- an interface for actuating at least one loudspeaker for reproducing audio content and for actuating at least one display for reproducing video content, - a microprocessor, - main memory, - nonvolatile memory, - an interface for accessing means for locally storing at least one of audio content and video content that are communicatively connected to one another by means of at least one or more (Patel, [Fig. 2], [Fig. 3], [0027] note a cellular telephone):
- storing a first time marking the beginning of an interruption to, or overlay on, the ongoing reproduction of the at least one of audio content and video content from the first source with a reproduction of at least one of audio and video content from a second source (Patel, [0026] note from time-to-time, a user may want to use the cellular telephone 14 as a telephonic communication device when a radio or television program, which the user wants to listen to or watch, is being broadcast, [0028] note record at least a part of the received broadcast program signal in response to a trigger event);
- when the first source provides at least one of audio content and video content received and reproduced substantially in real time (Patel, [0027] note broadcast receiver arrangement 34 is configured for receiving a broadcast from one of an analog radio broadcast, a digital radio broadcast, an analog television broadcast, a digital television broadcast, an analog movie broadcast and a digital movie broadcast):
- detecting whether the at least one of audio content and video content substantially contains speech information at least from the first time onward (Patel, [0031] note detecting module 40 includes a speech recognition module 52 for recognizing the presence of the at least one word in the broadcast program),
- recording the received at least one of audio content and video content at least from the first time onward when the at least one of audio content and video content substantially contains speech content (Patel, [0028] note a recording module 36 to record at least a part of the received broadcast program signal in response to a trigger event, and a recording activating module 38 for activating the recording module 36 in response to the trigger event to record a predetermined broadcast program),
- detecting the end of the interruption or overlay, and - reproducing the at least one of audio content and video content from the first source or the recording at a point consistent with the first time (Patel, [0030] note a playback pause button 46 to pause and then playback the broadcast program in response to reception and termination of a telephone call respectively, is provided for the cellular telephone 14, [0081] note a user would wish temporarily to interrupt the radio or television program which is being reproduced on the cellular telephone 14, and to resume reproduction thereof later, without missing the portion of the radio or telephone program which was broadcast during the interruption).
Patel does not explicitly teach - before the beginning of the interruption and continuing until the beginning of the interruption, continuously recording in a ring buffer a quantity of signals from the first source that is consistent with a first reproduction duration, and wherein said signals recorded in the ring buffer are placed at the front of the recording, and wherein reproduction of the recording after the end of the interruption or overlay begins with the content of the ring buffer, such that the at least one of audio content and video content received from the first source before the beginning of the interruption and continuing until the beginning of the interruption is reproduced after the end of the interruption.
However, Saito teaches - before the beginning of the interruption and continuing until the beginning of the interruption, continuously recording in a ring buffer a quantity of signals from the first source that is consistent with a first reproduction duration (Saito, [Fig. 1], [Fig. 2], [0037] note When continuously and successively recording each program broadcasted by the desired channel, the user presses the continuous record button SR on the operating apparatus 20… In response to the continuous recording command signal, the system control circuit 10 supplies a ring buffer recording command signal to the HDD 12. In response to the ring buffer recording command signal, the HDD 12 records the MPEG signal M1 (or M2) obtained by receiving and demodulating by the tuner 11 into the ring buffer area on the hard disk 120 as shown in FIG. 2), and 
wherein said signals recorded in the ring buffer are placed at the front of the recording, and wherein reproduction of the recording after the end of the interruption or overlay begins with the content of the ring buffer, such that the at least one of audio content and video content received from the first source before the beginning of the interruption and continuing until the beginning of the interruption is reproduced after the end of the interruption. (Saito, [0055] note during the reproduction of the program A, even if the reproducing operation of the program A is interrupted and the operation is shifted to the reproduction of another program B, the reproduction of the program A can be started from the reproduction interrupted position after that in response to a reproduction start command to the program A, [0021] note In the ring buffer area, the HDD 12 records and reproduces the MPEG signal in a format as shown in FIG. 2. A write position WP shown in FIG. 2 indicates a present recording position in the ring buffer area and a read position RP indicates a present reproducing position in the area. As indicated by blank arrows in the diagram, the WP and RP are independently and gradually moved from the head position to the last position of the ring buffer area).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the broadcast reproduction of Patel with the ring buffer of Saito according to known methods (i.e. continuously and successively recording each program broadcasted by a desired channel in a ring buffer). Motivation for doing so is that this provides an apparatus for recording and reproducing information, in which the reproducing operation can be restarted without the need of troublesome operations from a position where reproduction was interrupted (Saito, [0006]).

Claims 3-6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Patel and Saito in further view of Gleissner et al., US 20050010952 A1 (hereinafter “Gleissner”).

Claim 3: Patel and Saito do not explicitly teach the method as claimed in claim 1, additionally comprising: - analysing the content of the recording for a linguistic syntax, wherein the point in the recording that is before the first time, and from which reproduction is continued, is a start of a sentence interrupted by the interruption or overlay.
However, Gleissner teaches this (Gleissner, [0071] note if the playback is interrupted or terminated, upon the restart of the playback or start of a new session the player may offer to start the playback at the last saved position. In a further embodiment, the restart of playback may start at a point in the audio and/or video content slightly before the last played point. The playback may also begin at the beginning of the current segment, after the end of a previous sentence or dialog exchange or at a similar starting point).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content reproduction of Patel and Saito with playback at a last saved position of Gleissner according to known methods (i.e. reproducing content after a last saved position, such as after the end of a previous sentence). Motivation for doing so is that this better adapts content to the needs of a user (Gleissner, [0017]).

Claim 4: Patel, Saito and Gleissner teach the method as claimed in claim 3, additionally comprising: - analysing the recording for the presence of speech content, and - reproducing the recording from the first source beginning at a point from which speech content is contained in the recording (Gleissner, [0071] note if the playback is interrupted or terminated, upon the restart of the playback or start of a new session the player may offer to start the playback at the last saved position. In a further embodiment, the restart of playback may start at a point in the audio and/or video content slightly before the last played point. The playback may also begin at the beginning of the current segment, after the end of a previous sentence or dialog exchange or at a similar starting point).

Claim 5: Patel, Saito and Gleissner teach the method as claimed in claim 4, additionally comprising: - receiving a user input prompting reproduction of a at least one of recorded audio content and a recorded video content to be terminated after the interruption or overlay, in which case undelayed reproduction of a received signal is effected (Patel, [0082] note After termination of the relevant application or telephone call, a user selects, at block 244, either to resume reproduction of the radio or television program in real time, or to resume reproduction in delayed time).

Claim 6: Patel, Saito and Gleissner teach the method as claimed in claim 5, wherein, if the first source provides at least one of audio content received and reproduced substantially in real time and video content received and reproduced substantially in real time, the recording is continued during reproduction (Patel, [0082] note the recorded portion 91 of the program is played back from the point when the reproduction was interrupted by retrieving the recorded portion 91 from buffer 90, while the remaining broadcast is continuously buffered or recorded, so that, in effect, a delayed reproduction of the radio or television program is performed on the cellular telephone 14).

Claim 10: Patel and Saito do not explicitly teach the apparatus as claimed in claim 8, wherein the nonvolatile memory contains computer program instructions that, when executed by the microprocessor during access to the main memory, set up the apparatus to carry out further operations comprising: - analysing the content of the recording for a linguistic syntax, wherein the point in the recording that is before the first time, and from which reproduction is continued, is a start of a sentence interrupted by the interruption or overlay.
(Gleissner, [0071] note if the playback is interrupted or terminated, upon the restart of the playback or start of a new session the player may offer to start the playback at the last saved position. In a further embodiment, the restart of playback may start at a point in the audio and/or video content slightly before the last played point. The playback may also begin at the beginning of the current segment, after the end of a previous sentence or dialog exchange or at a similar starting point).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content reproduction of Patel and Saito with playback at a last saved position of Gleissner according to known methods (i.e. reproducing content after a last saved position, such as after the end of a previous sentence). Motivation for doing so is that this better adapts content to the needs of a user (Gleissner, [0017]).

Claim 11: Patel, Saito and Gleissner teach the apparatus as claimed in claim 10, wherein the nonvolatile memory contains computer program instructions that, when executed by the microprocessor during access to the main memory, set up the apparatus to carry out further operations comprising: - analysing the recording for the presence of speech content, and - reproducing the recording from the first source beginning at a point from which speech content is contained in the recording (Gleissner, [0071] note if the playback is interrupted or terminated, upon the restart of the playback or start of a new session the player may offer to start the playback at the last saved position. In a further embodiment, the restart of playback may start at a point in the audio and/or video content slightly before the last played point. The playback may also begin at the beginning of the current segment, after the end of a previous sentence or dialog exchange or at a similar starting point).

Claim 12: Patel, Saito and Gleissner teach the apparatus as claimed in claim 11, wherein the nonvolatile memory contains computer program instructions that, when executed by the microprocessor during access to the main memory, set up the apparatus to carry out further operations comprising: - receiving a user input prompting reproduction of at least one of a recorded audio and a recorded video content to be terminated after the interruption or overlay, in which case undelayed reproduction of a received signal is effected. (Patel, [0082] note After termination of the relevant application or telephone call, a user selects, at block 244, either to resume reproduction of the radio or television program in real time, or to resume reproduction in delayed time).

Claim 13: Patel, Saito and Gleissner teach the apparatus as claimed in claim 12, wherein, if the first source provides at least one of audio content received and reproduced substantially in real time and video content received and reproduced substantially in real time, the recording is continued during reproduction (Patel, [0082] note the recorded portion 91 of the program is played back from the point when the reproduction was interrupted by retrieving the recorded portion 91 from buffer 90, while the remaining broadcast is continuously buffered or recorded, so that, in effect, a delayed reproduction of the radio or television program is performed on the cellular telephone 14).
	
	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Patel, Saito and Gleissner in further view of Lindahl et al., US 20110040981 A1 (hereinafter “Lindahl” – as cited in the IDS filed 4 October 2019).

Claim 7: Patel, Saito and Gleissner do not explicitly wherein reproduction of the recording is effected at an increased reproduction speed in comparison with a normal reproduction speed until a time at which at least one of the reproduced audio content and the reproduced video content is 
However, Lindahl teaches this (Lindahl, [0021] note the speed at which the buffered radio program is played back may be adjusted (e.g., increased), such that the playback of the buffered radio program eventually synchronizes or "catches up" to the live broadcast. At this point, based upon one or more user preferences, the electronic device may be configured to stop buffering the radio program and simply play back the live stream).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content reproduction of Patel, Saito and Gleissner with the adjustable playback speed of Lindahl according to known methods (i.e. increasing the playback speed of the reproduced content such that the buffered content eventually synchronizes with the live content). Motivation for doing so is that this lowers over processing demands by reducing the need to buffer, encode, and/or store the on the electronic device, thereby reducing overall power consumption and, in the case of portable electronic devices, prolonging battery life (Lindahl, [0021]).

Claim 14: Patel, Saito and Gleissner do not explicitly teach the apparatus as claimed in claim 13, wherein reproduction of the recording is effected at an increased reproduction speed in comparison with a normal reproduction speed until a time at which at least one of the reproduced audio content and the reproduced video content is consistent with at least one of the audio content received and the video content received.
However, Lindahl teaches this (Lindahl, [0021] note the speed at which the buffered radio program is played back may be adjusted (e.g., increased), such that the playback of the buffered radio program eventually synchronizes or "catches up" to the live broadcast. At this point, based upon one or more user preferences, the electronic device may be configured to stop buffering the radio program and simply play back the live stream).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the application to combine the content reproduction of Patel, Saito and Gleissner with the adjustable playback speed of Lindahl according to known methods (i.e. increasing the playback speed of the reproduced content such that the buffered content eventually synchronizes with the live content). Motivation for doing so is that this lowers over processing demands by reducing the need to buffer, encode, and/or store the on the electronic device, thereby reducing overall power consumption and, in the case of portable electronic devices, prolonging battery life (Lindahl, [0021]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165